UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): November 2, 2012 (November 1, 2012) PZENA INVESTMENT MANAGEMENT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-33761 20-8999751 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 120 West 45th Street, New York, New York (Address of Principal Executive Offices) Zip Code Registrant’s Telephone Number, Including Area Code: (212) 355-1600 (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. ITEM 5.02 DEPARTURE OF DIRECTOR OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. (e) Amendment to Compensatory Arrangements of Certain Officers Consistent with the philosophy and objectives of the Company’s executive compensation program, as adopted by the Compensation Committee, and discussed in Item 11, “Compensation Discussion and Analysis,” of the Company’s 2011 Form 10-K filed with the Securities and Exchange Commission on March 14, 2012, on November 1, 2012 the Company entered into amended employment agreements with each of Messrs. Richard S. Pzena, Chairman, Chief Executive Officer and Co-Chief Investment Officer; John P. Goetz, President, Co-Chief Investment Officer; and William L. Lipsey, President, Marketing and Client Service (together “the Named Executive Officers”), in order to eliminate“guaranteed payments” to the Named Executive Officers. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits 99.1Amendment to Executive Employment Agreement for Richard S. Pzena, dated as ofNovember 1, 2012, by and among Pzena Investment Management, Inc., Pzena Investment Management, LLC, and Richard S. Pzena. 99.2Amendment to Executive Employment Agreement for John P. Goetz, dated as of November 1, 2012, by and among Pzena Investment Management, Inc., Pzena Investment Management, LLC, and John P. Goetz. 99.3Amendment to Amended and Restated Executive Employment Agreement for William L. Lipsey, dated as of November 1, 2012 , by and among Pzena Investment Management, Inc., Pzena Investment Management, LLC, and William L. Lipsey. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:November 2, 2012 PZENA INVESTMENT MANAGEMENT, INC. By:/s/ Joan F. Berger Name:Joan F. Berger Title:General Counsel EXHIBIT INDEX Exhibit No. Document Amendment to Executive Employment Agreement for Richard S. Pzena, dated as of November 1, 2012, by and among Pzena Investment Management, Inc., Pzena Investment Management, LLC, and Richard S. Pzena. Amendment to Executive Employment Agreement for John P. Goetz, dated as of November 1, 2012, by and among Pzena Investment Management, Inc., Pzena Investment Management, LLC, and John P. Goetz. Amendment to Amended and Restated Executive Employment Agreement for William L. Lipsey, dated as of November 1, 2012, by and among Pzena Investment Management, Inc., Pzena Investment Management, LLC, and William L. Lipsey.
